Citation Nr: 1738861	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

In a November 2015 decision, the Board denied service connection for sleep apnea.

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and the Court issued an Order in August 2016 that granted a Joint Motion for Remand, remanding the claim to the Board for further action.

The Board remanded the claim to the Agency of Original Jurisdiction in December 2016 for further development.  The claim is now properly before the Board.


FINDINGS OF FACT

1.  Sleep apnea was not manifest during service.  Sleep apnea is not attributable to service.

2.  Sleep apnea is not caused or aggravated by service-connected disease or injury.


CONCLUSION OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Disability due to sleep apnea is not proximately due to, aggravated by or the result of service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  

VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2010.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports.  

The Board also finds that the RO substantially complied with the Board's remand instructions of December 2016 by scheduling a VA sleep apnea examination for the Veteran, readjudicating the claim and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Service Connection

i.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Analysis

The Veteran contends that his sleep apnea is due to his service-connected PTSD.  In explaining his contentions, the Veteran asserts that wearing the prescribed sleep apnea mask makes him feel trapped and "back in the same old stuff again."  See August 2015 Board hearing.

A review of the record reveals that service treatment records are negative for complaints of, or treatment for, sleep problems.  A March 1970 record, of a quarterly physical, notes the Veteran had no symptoms or complaints.  The September 1970 separation examination revealed a normal clinical evaluation for a list of conditions on the examination report, including nose, sinuses, mouth and throat.  In addition, the Veteran affirmatively stated that his condition was good.

In November 2003 VA treatment records, the Veteran reported sleep disruptions with medication prescribed for his mental disorder, including PTSD.  He also reported that his sleep was disturbed due to nightmares.

In January 2006, a private sleep study was conducted, and the Veteran was diagnosed with sleep apnea.  An April 2010 VA sleep scan consultation concluded that the Veteran had mild obstructive sleep apnea that became severe in the supine position.

In the July 2010 VA examination report, the Veteran stated that he had problems with daytime hypersomnolence that began approximately 5 months prior.  According to the Veteran, he had just quit drinking approximately 30 beers per week one month prior to symptom onset.  The examiner reviewed medical records and noted that treatment of sleep apnea was with a CPAP machine with minimal effectiveness.  The examiner opined that the Veteran's sleep is less likely as not related to, or the result of, his service-connected posttraumatic stress disorder.  The examiner reasoned that obstructive sleep apnea is a physical disorder where the tongue occludes the patient's airway causing obstruction and thereby decreased oxygen intake.  The examiner further reasoned that although the Veteran's PTSD has definitely affected his sleep, obstructive sleep apnea is caused by a physical occlusion of the airway.

In a January 2011 letter describing complications of his sleep and psychiatric disabilities, the Veteran stated that in 2006 he received a machine for breathing at night, and that he woke up at night throwing the mask off, then he might wake up on the floor with the bed tore up.  At his August 2015 Board hearing, he testified that "I moved to Colorado, immediately started seeing a psychiatrist because I couldn't deal with anything."  He further testified that "I can't sleep at nights.  I'm supposed to be wearing my CPAP, but I've tried mask after mask.  I wake up in the night and throw it across the room because I can't wear it.  I just feel like I'm being trapped back in the same old stuff again.  I, uh, I'm just having a hard time figuring that out because all this stuff is, came from my PTSD."  In light of this testimony and the January 2011 letter, the Veteran was scheduled for another VA sleep apnea examination.  

Upon examination in January 2017, the examiner opined the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The examiner explained that Veteran's sleep apnea did not have its onset in service "and there are no records that show that this condition began before 2006, more than 25 years after he separated from service."  

Additionally, the examiner opined sleep apnea is not at least as likely as not aggravated beyond its natural progression by PTSD.  In a May 2017 addendum opinion, the examiner similarly opined sleep apnea was less likely than not proximately due to or the result of the Veteran's PTSD.  In support of these opinions, the examiner noted the Veteran reported holding "his breath when he is concerned about noises that he hears during the night.  He says that he began doing this while he was in Vietnam.  This is a behavioral issue.  He states that he holds his breath voluntarily when he hears noises at night, therefore, it is clear that this occurs when he is awake.  Sleep apnea is a condition that occurs while someone is sleeping. The breath holding that he describes is not sleep apnea."  

The examiner also stated "[t]he sleep disturbances related to PTSD are not considered as sleep apnea, as there is no biomechanical obstructive component".  The examiner further explained that sleep apnea is a biomechanical condition, that it is neither influenced by nor related to mental health conditions.

Based on a review of the record, the Board finds that service connection for sleep apnea on a direct basis is not warranted.  In this regard, the service treatment records show affirmatively that the Veteran was in good health at the time of separation from service.  The service treatment records are also highly probative evidence of a lack of manifestations in service.  The Veteran, through his representative in an August 2017 statement, contends that the symptoms of his sleep apnea started while he was in service.  Although the Veteran is competent to report his symptoms, this is of less probative value as it is inconsistent with medical evidence of record, including the Veteran's service treatment records.  Indeed, the private sleep study records reflect that the Veteran was diagnosed with sleep apnea in January 2006, more than 25 years after separation from service.  Additionally, the July 2010 examination is affirmative evidence that the Veteran's sleep apnea had its onset many years after service, as the Veteran stated that he had excessive sleepiness (hypersomnolence) during the day beginning five months prior.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had manifestations of sleep apnea in service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

With respect to the Veteran's claim that sleep apnea is due to PTSD, based on a review of the record, the Board finds that secondary service connection is not warranted.  The July 2010, January 2017 and May 2017 VA medical opinions are most probative in this regard.  The examiners found that sleep apnea is less likely than not related to, or the result of, the Veteran's PTSD.  The explanation that obstructive sleep apnea is caused by a physical occlusion of the airway, i.e. a biomechanical condition, is persuasive.  Moreover, it indicates a reason why PTSD has not aggravated sleep apnea.

The Board has considered the Veteran's lay assertions that PTSD has caused his sleep apnea.  However, his assertions are inconsistent with the medical examiners' explanation that sleep apnea is a biomechanical condition.  Additionally, it appears that PTSD has affected the Veteran's sleep through nightmares; however, this is not the equivalent of an obstructed airway during sleep.  Thus, the Board finds the Veteran's lay assertions are not credible.  As the only evidence in support of the Veteran's claim is his lay assertions, there is left no credible evidence.  For this reason, there is no credible indication that PTSD has caused or aggravated the Veteran's sleep apnea.

Therefore, a preponderance of the credible evidence is against a finding that the Veteran's sleep apnea is proximately due to, the result of, or aggravated by the service-connected PTSD.  Similarly, there is no evidence of record that the Veteran's service-connected bilateral hearing loss has caused or aggravated the Veteran's sleep apnea.  Accordingly, service connection on a secondary basis is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for sleep apnea, to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


